Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP 2010056027A with machine translation).
Regarding claim 1, Takashi discloses an aqueous rechargeable battery comprising: 
a positive electrode including a positive electrode current collector and a positive electrode active material layer provided on a surface of the positive electrode current collector (see paragraph 24 which discloses the battery configuration which comprises a positive, negative current collector, a positive and negative electrode and a separator layered); 
a negative electrode including a negative electrode current collector and a negative electrode active material layer provided on a surface of the negative electrode current collector (see paragraph 24 which discloses the battery configuration which comprises a positive, negative current collector, a positive and negative electrode and a separator layered); and 
an aqueous electrolyte solution containing a lithium salt and water (paragraph 12), wherein: 
the positive electrode active material layer contains one or more positive electrode active materials and one or more lithium ion-conducting solid electrolytes (paragraphs 12 and 13 disclose a ion conducting solid electrolyte with the positive electrode); and 
the positive electrode active materials include a lithium transition metal oxide (as described in paragraph 19).
Regarding claims 2 and 3, Takashi further discloses the lithium ion-conducting solid electrolytes cover at least part of a surface of the positive electrode active materials (see paragraph 13 which describes the ion conductive powder in the electrode as a mixture with the active material which will inherently cover at least a part of the surface of the positive active material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0126542) in view of Kawamoto (US 2012/0156571) and Matsuno (EP 3220459 A1).
Regarding claims 1, 13-15 Han discloses a rechargeable battery comprising: 
a positive electrode including a positive electrode current collector and a positive electrode active material layer provided on a surface of the positive electrode current collector (see paragraph 92 which discloses coating a current collector with a positive electrode mixture); 
a negative electrode including a negative electrode current collector and a negative electrode active material layer provided on a surface of the negative electrode current collector (see paragraph 101 which discloses a negative electrode active material coated on a current collector); and 
a non-aqueous electrolyte solution containing a lithium salt (see paragraph 109 which discloses a lithium salt dissolved in a non-aqueous electrolyte), wherein: 
the positive electrode active material layer contains one or more positive electrode active materials and one or more lithium ion-conducting solid electrolytes (see paragraphs 44-46 which disclose coating the active material with LiF and Li3PO4); and 
the positive electrode active materials include a lithium transition metal oxide (paragraph 52).
Han teaches a battery with a non-aqueous electrolyte but does not disclose the presence of an aqueous electrolyte nor does it teach the claimed concentration.
Kawamoto also discloses an lithium ion battery (see abstract).
Kawamoto teaches a number of known electrolytes can be used in the lithium battery, including a non-aqueous electrolyte (such as in Han) as well as an aqueous electrolyte, such as LiN(SO2C2F5)(paragraph 63) and discloses an amount of salt in an electrolyte that overlaps the claimed range (paragraph 64).  It is also known in the art, as described in Matsuno, that non-aqueous electrolytes tend to be flammable and more toxic than aqueous electrolytes (paragraph 3).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the non-aqueous electrolyte of Han with the aqueous electrolyte of Kawamoto in order to reduce the flammability and toxicity of the battery.  Furthermore selecting between a number of well known electrolytes amounts to nothing more than a mere substitution of one known element for another to yield entirely predictable results.
Regarding claim 2, Han further discloses the lithium ion-conducting solid electrolytes cover at least part of a surface of the positive electrode active materials (see Fig. 1 and 2 where the coating/electrolyte layer 13 covers active material 10).
Regarding claim 3, Han further discloses the lithium ion-conducting solid electrolytes cover at least part of the surface of the positive electrode current collector (by being coated on the current collector, as described in paragraph 92, the outer layer of the solid electrolyte 13 with inherently cover at least a portion of the current collector).
Regarding claim 4, Han further discloses the positive electrode active material layer further contains a conductive agent; and the lithium ion-conducting solid electrolytes cover at least part of a surface of the conductive agent (see paragraph 153 where Han gives an example of the carbonaceous conductor being mixed with the positive active material and the ion conductor which will include at least a portion of the carbonaceous material’s outer surface being covered/in contact with the solid electrolyte).
Regarding claims 5-8, Han further discloses the lithium ion-conducting solid electrolytes include one or more lithium ion-permeable oxides X and compound Y (see claim 1 of Han which discloses the ion conduction layer and include LiF and Li3PO4).
Regarding claim 9, Han, as modified by Kawamoto above, the positive electrode active material layer contains a condensed polymer of the lithium ion-conducting solid electrolytes; and the polymer contains the elemental Li, the elemental M1, and the elemental O (such will be the case when the Li3PO4 reacts with the protons in the battery, as described in paragraphs 15-16 of the instant published application) 
Regarding claims 10-12, Han does not explicitly disclose the claimed composition, but does teach a positive active material.  See claim 4 of Han which discloses a composition range which overlaps the claimed composition range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 16, Han further discloses the positive electrode active material layer further contains a binder; and the lithium ion-conducting solid electrolytes cover at least part of a surface of the conductive agent (see paragraph 153 where Han gives an example of a binder being mixed with the positive active material and the ion conductor which will include at least a portion of the carbonaceous material’s outer surface being covered/in contact with the solid electrolyte).

Relevant Prior Art
US 2017/0207482 - Coating an active material layer with a solid electrolyte such as Li4SiO4 or Li3PO4 (paragraph 99)
US 2017/0179545 - Active material with a coating layer comprising Li3PO4 (paragraph 42).
JP 2014154406 A - Discloses an aqueous electrolyte comprising a cathode active material that is coated with a solid electrolyte.
CN 107565134 A - Discloses exchanging nonaqueous electrolyte with aqueous electrolyte in the interest of safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725